Citation Nr: 1733804	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-29 595	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from March 1969 to October 1970, including 14-and-a-half months in Vietnam.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia that denied the reopening of the appellant's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

In March 2014, a Board videoconference hearing was conducted before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the record.  

Thereafter, in a decision issued in February 2015, the Board reopened the claim for service connection for PTSD and then remanded the case for additional development.  The case has now been returned to the Board for appellate review.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  Therefore, while the Veteran claimed entitlement to service connection for PTSD in his October 2010 claim, the issue on appeal has been recharacterized on the title page to reflect a claim for service connection for a psychiatric disorder, to include PTSD. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence is against a finding that the appellant has had any psychiatric disorder, including PTSD, that is attributable to his in-service experiences at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, including PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice regarding his claim for service connection for a psychiatric disorder in correspondence dated in November 2010 (prior to the September 2010 rating decision).  Notice addressing disability ratings and effective dates was also provided to the appellant in the November 2010 RO letter.  His service connection claim was subsequently readjudicated, most recently in a June 2016 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.

The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not alleged any error in VA notice, and the Board has found no prejudicial or harmful error in VA notice.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Veteran's service medical treatment records and VA and Vet Center treatment records have been associated with the evidence of record; private medical records have also been associated with the evidence of record.  The Veteran was afforded a VA mental health examination in August 2012.  The Veteran provided testimony at a Board videoconference hearing conducted in March 2014.    

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the February 2015 Board remand, private medical treatment records were sought but were determined to be unavailable.  Social Security Administration records were requested by the RO, but it was determined that no medical records were available.  The RO also obtained stressor verification information from the Defense Personnel Records Information Retrieval System (DPRIS).  Therefore, substantial compliance has been achieved.

A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The August 2012 PTSD examination was conducted by a mental health professional, and the associated report reflects review of the Veteran's mental health history.  The examination demonstrated objective evaluations.  The examiner was able to assess and record the Veteran's mental health status, including whether or not PTSD or some other mental health disorder was present.  The examination report was sufficiently detailed with recorded history and clinical findings; and produced a definitive opinion supported by an adequate rationale.  Therefore, the Board concludes that the Veteran was an afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

In order to establish service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the evidence of record reveals no findings of, or complaints of, or diagnoses of, any psychiatric disorder in the appellant's service medical treatment records.  The report of the appellant's October 1970 service separation examination indicates that the appellant was found to be clinically normal in relation to his psychiatric status.  Review of VA medical treatment records dated between 2001 and 2013 also does not reveal any diagnosis of PTSD; he was diagnosed with an anxiety disorder and/or a panic disorder, as well as cannabis dependence.  The appellant submitted his claim for service connection for PTSD in October 2010.  VA treatment records indicate that the appellant underwent a comprehensive mental health evaluation in January 2004.  The appellant stated that his first episode of anxiety occurred in 1987, when he had cataracts and was nervous about his pending surgery.  The appellant had a negative PTSD screen in August 2005.  On various occasions between August 2001 and February 2013, the appellant was afforded VA mental health consultations and evaluations; while mental health personnel rendered an Axis I diagnosis of R/O (rule out) PTSD on a few occasions, no diagnosis of PTSD was ever rendered.  In addition, while review of the appellant's Vet Center records dated between July 2002 and March 2006 indicates that the appellant had been assessed with anxiety and PTSD, the March 2006 case closure report states that the appellant had been treated for anxiety-related symptoms and "PTSD-like" symptoms.

The evidence of record includes the report of a private psychologist who examined the appellant in October 2010.  The psychologist stated that he did not review any of the appellant's medical treatment records.  The private psychologist rendered diagnoses of PTSD, major depressive disorder (MDD) and panic disorder.  The private psychologist also seemed to indicate that the appellant had an anxiety disorder.

The appellant was afforded a VA mental health examination in August 2012; the examining psychologist reviewed the appellant's claims file and medical records.  The examiner stated that the appellant's reported stressor of being subjected to incoming mortars was related to fear of hostile military or terrorist activity and was sufficient to support a diagnosis of PTSD.  However, the examiner further stated that the appellant's reported symptomatology was not adequate to support a diagnosis of PTSD.  The examiner opined that the appellant's mental health symptoms clearly did not meet the diagnostic criteria for PTSD.  Furthermore, while a diagnosis of anxiety disorder was warranted, the examiner stated that the appellant's anxiety symptoms did not appear to be related to his military service in any way.  The examiner opined that there was no evidence to suggest that the appellant's anxiety was directly related to his military service.  The examiner stated that the appellant's anxiety appeared to be related to other life events and stressors such as post-service motor vehicle accidents and current events.

Review of the appellant's private medical treatment records reveals that he was treated at St. Mary's Medical Center in February 2013, for chest pains that had come on when he was anxious and emotional.  The review of systems (ROS) portion of the history and physical indicates that the appellant denied any depression.  He said that he got anxious at times.  The appellant did not mention PTSD.  

The appellant is seeking service connection for PTSD.  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate and distinct from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of AMERICAN PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM).  38 C.F.R. § 4.125(a). 

The Board notes that the Fifth Edition of the DSM (DSM-5) has replaced the Fourth Edition of the DSM (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to now refer to certain mental disorders in accordance with the DSM-5.  As the provisions of the interim final rule only apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014, the DSM-IV is applicable to claims certified to the Board prior to that date. 

The appellant has reported experiencing mortar attacks and an infiltration by the enemy during his service in Vietnam with the 661st Ordnance Company.  His military personnel records state that the appellant was in Vietnam from July 21, 1969 to October 3, 1970.  He was in the 205th Ordnance Company from July 21, 1969 to September 26, 1969; thereafter he was assigned to the 661st Ordnance Company.

In May 2016, a response was received from the Defense Personnel Records Information Retrieval System (DPRIRS) relating to the stressor search it conducted.  DPRIS stated that the main base camp for the 661st Ordnance Company after September 23, 1969 was at Chu Lai and that the unit maintained an ammunition supply point at LZ Bronco at Duc Pho.  DPRIS further stated that the Chu Lai base area came under rocket fire in April, May and June of 1970.  In addition, Duc Pho was attacked by sappers in April 1970.  Based upon this research, the Board finds that the rocket/sapper attacks constitute a confirmed PTSD stressor on the basis that they occurred during a period of service in which there was an imminent "fear of hostile military or terrorist activity."  In addition, the August 2012 VA examiner stated that the stressor of being subjected to incoming mortars was adequate to support a diagnosis of PTSD.  However, the examiner concluded that the appellant did not meet the full diagnostic criteria for PTSD.

As previously indicated, "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  While the appellant testified at his March 2014 Board videoconference hearing that he had been treated for PTSD, review of the current medical evidence of record does not reveal any primary diagnosis of PTSD; a rule out assessment does not constitute a diagnosis of the underlying condition.

Despite the credible evidence that the Veteran was exposed to traumatic events during his military service and that he has had some difficulty, particularly with anxiety, trouble sleeping and irritability after service, the Board finds that the most persuasive evidence of record establishes that the Veteran does not have a current PTSD diagnosis.  In this regard, the Board finds the conclusions of the September 2012 VA examining psychologist that the Veteran did not have PTSD to be of significant probative weight, as the psychologist explained the reasons for his conclusions based on an accurate characterization of the evidence of record and detailed examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, these conclusions are consistent with the other evidence of record documenting that the appellant has been diagnosed with anxiety and panic disorders but not PTSD.  For example, his Vet Center records reflect that he was treated for anxiety symptoms and "PTSD-like" symptoms and his VA treatment records do not include any diagnosis of PTSD.

On the other hand, the Board finds the conclusion that the appellant did have PTSD made by the private psychologist who examined him in October 2010 to be less probative.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this case, the Board finds the private psychologist's opinion to be less probative, in part because the private psychologist did not review any of the appellant's medical records in conjunction with the examination and because subsequent medical treatment records for the appellant do not include any diagnosis of PTSD, but rather reflect an anxiety disorder thus indicating that the PTSD diagnosis was flawed.  The rationale provided for the PTSD diagnosis included discussion of the appellant being sent to Vietnam "illegally" and the appellant "apparently" having had an episode of frank psychosis and being chronically depressed after service.  However, the appellant's medical records include no mention of any episode of frank psychosis or chronic depression which would usually be included in the history of presenting illness during a comprehensive mental health evaluation such as those conducted in August 2005, and August 2007.  Therefore the private psychologist's rationale is based in part on false premises.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (The absence of a record of an event which would ordinarily have been recorded gives rise to a legitimate negative inference that the event did not occur.)

The absence of sufficient rationale for the diagnosis of PTSD reduces the overall probative weight of the October 2010 private opinion.  See Nieves-Rodriguez v. Peake, at 304.  The weight of the opinion is further diluted by the persuasive nature of the September 2012 VA opinion which had the benefit of consideration of past and present treatment of the appellant.  Therefore, the Board finds that the preponderance of the evidence is against the finding that the Veteran has, or ever had, a confirmed diagnosis of PTSD.  In other words, the more probative competent and credible evidence does not show that the Veteran's current mental health symptomatology meets the diagnostic criteria for a diagnosis of PTSD.  The Board notes that even though the Veteran's stressor has been conceded, the clinical evidence of record during the appeal period does not show a confirmed diagnosis of PTSD as required by the regulations.

The appellant has stated, in written statements and in his March 2014 videoconference testimony, that he suffers from PTSD and has for many years.  Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See generally Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that PTSD is not the type of medical condition that lay evidence is competent and sufficient to identify).

Although the appellant had mental health diagnoses of anxiety disorder, panic disorder and major depressive disorder during the appeal period, a review of his service medical records do not show that he ever complained of psychiatric symptoms in service, nor was he diagnosed as having a mental disorder in service.  There is no persuasive evidence of record demonstrating that the appellant reported symptoms of, was diagnosed with, or was treated for, any psychoses within one year of separation from service.  See 38 C.F.R. § 3.309.  Instead, the appellant has stated that his anxiety was initially manifested in 1987 - more than sixteen years after his discharge from service.  The August 2012 VA examining psychologist concluded that the appellant's diagnosed anxiety disorder was not related in any way to his active military service.  The examiner stated that the appellant's anxiety was related to other life events and stressors.  For example, the appellant talked about how his anxiety likely stemmed from non-military motor vehicle accidents.  He also talked about worrying about world events.  The examiner said that this type of general fear and worry was clearly not related to anything the appellant experienced during military service.  The October 2010 private psychology evaluation does not include any statement linking the appellant's anxiety or diagnosed major depressive disorder or panic disorder to any incident of his active military service.

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his anxiety disorder, the Board finds that the anxiety disorder is not etiologically related to service.  See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The same holds true for the Veteran's panic disorder and depression.  Without this evidence, there is no basis upon which service connection for an acquired psychiatric disorder other than PTSD (to include anxiety disorder, depression and/or a panic disorder) can be granted. 

As such, the evidence is against the grant of service connection for any psychiatric disorder, to include PTSD.  Because the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


